            Case 2:20-cv-01655-JDP Document 15 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
     AARON FRANK PINKARD,                )                 Case No. 2:20-CV-01655-JDP
10                                       )
           Plaintiff                     )                 STIPULATION AND
11                                       )                 ORDER FOR EXTENSION OF TIME
     v.                                  )                 TO FILE PLAINTIFF'S MOTION FOR
12
                                         )                 SUMMARY JUDGMENT
13   ANDREW M. SAUL,                     )
     Commissioner of Social Security,    )                 ECF No. 14
14                                       )
           Defendant                     )
15
                                         )
16   ____________________________________)

17

18           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
19   the time 32 Days to May 7, 2021, for Plaintiff to file his Opening Brief, in accordance with the
20   Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to the
21   fact that Plaintiff’s counsel has several other filings due simultaneously.
22

23   The parties further stipulate that the Court’s Scheduling Order be modified accordingly.

24

25

26

27

28

     Pinkard v. Saul                 Stipulation and Proposed Order     E.D. Cal. 2:20-cv-01655-JDP
            Case 2:20-cv-01655-JDP Document 15 Filed 04/07/21 Page 2 of 3


 1   Respectfully submitted,
 2

 3
     Date: March 30, 2021                     JACQUELINE A. FORSLUND
 4                                            Attorney at Law
 5

 6
                                              /s/Jacqueline A. Forslund
                                              JACQUELINE A. FORSLUND
 7
                                              Attorney for Plaintiff
 8

 9

10   Date: March 30, 2021                     MCGREGOR W. SCOTT
                                              United States Attorney
11                                            DEBORAH STACHEL
                                              Regional Chief Counsel, Region IX
12
                                              Social Security Administration
13
                                              /s/ Ellinor R. Coder
14                                            ELLINOR R. CODER
                                              Special Assistant United States Attorney
15
                                              *By email authorization
16
                                              Attorney for Defendant
17

18

19

20

21

22

23

24

25

26

27

28

     Pinkard v. Saul           Stipulation and Proposed Order     E.D. Cal. 2:20-cv-01655-JDP
              Case 2:20-cv-01655-JDP Document 15 Filed 04/07/21 Page 3 of 3


 1                                                   ORDER
 2            The parties’ stipulation is construed as a motion, granted, and so ordered. ECF No. 14.

 3   Plaintiff will have until May 7, 2021, to file his opening brief.
 4
     IT IS SO ORDERED.
 5

 6
     Dated:      April 6, 2021
 7                                                       JEREMY D. PETERSON
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Pinkard v. Saul                 Stipulation and Proposed Order      E.D. Cal. 2:20-cv-01655-JDP
